 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    DERRICK R. CALDWELL,                             No. 2:18-cv-0712 WBS CKD P
12                       Petitioner,
13               v.                                    FINDINGS AND RECOMMENDATIONS
14    MICHAEL SEXTON,
15                       Respondent.
16

17           By order filed December 5, 2018, petitioner’s petition for a writ of habeas corpus was

18   dismissed and thirty-days leave to file an amended petition was granted. Petitioner was warned

19   that failure to file an amended petition would result in a recommendation that this action be

20   dismissed. The thirty-day period has now expired, and petitioner has not filed an amended

21   petition.

22           Accordingly, IT IS HEREBY RECOMMENDED that this action be dismissed without

23   prejudice.

24           These findings and recommendations are submitted to the United States District Judge

25   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days

26   after being served with these findings and recommendations, any party may file written

27   objections with the court and serve a copy on all parties. Such a document should be captioned

28   “Objections to Magistrate Judge’s Findings and Recommendations.” In his objections petitioner
                                                       1
 1   may address whether a certificate of appealability should issue in the event he files an appeal of
 2   the judgment in this case. See Rule 11, Federal Rules Governing Section 2254 Cases (the district
 3   court must issue or deny a certificate of appealability when it enters a final order adverse to the
 4   applicant). Where, as here, a habeas petition is dismissed on procedural grounds, a certificate of
 5   appealability “should issue if the prisoner can show: (1) ‘that jurists of reason would find it
 6   debatable whether the district court was correct in its procedural ruling;’ and (2) ‘that jurists of
 7   reason would find it debatable whether the petition states a valid claim of the denial of a
 8   constitutional right.’” Morris v. Woodford, 229 F.3d 775, 780 (9th Cir. 2000) (quoting Slack v.
 9   McDaniel, 529 U.S. 473, 484 (2000)). Any response to the objections shall be served and filed
10   within fourteen days after service of the objections. The parties are advised that failure to file
11   objections within the specified time may waive the right to appeal the District Court’s order.
12   Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).
13   Dated: January 16, 2019
14

15

16

17

18   1
     cald0712.fta
19

20

21

22

23

24

25

26

27

28
                                                         2
